Citation Nr: 1201301	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  00-21 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed impaired vision.

2.  Entitlement to service connection for a claimed left knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1961 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO.

In August 2003, the Veteran testified at a hearing before another Veterans Law Judge; a transcript of this hearing is associated with the claims file.

The case then was remanded for additional development in June 2004, May 2006 and August 2009.

In May 2006, the Board reopened and remanded the claims of service connection for posttraumatic stress disorder (PTSD) and for claimed hip, spine and knee disorders.  The issue of whether new and material evidence had been received to reopen the claim of service connection for impaired vision also was remanded for additional development of the record.  

In August 2009, the Board reopened the claim of service connection for impaired vision and remanded all of the service connection claims for further development.  

In an October 2010 rating decision, the RO granted service connection for PTSD.

In a June 2011 rating decision, the RO granted service connection for a lumbar disability and a right knee disability; a decision on the left knee disability was deferred at that time.

In a September 2011 rating decision, the RO granted service connection for bilateral hips disability.

As service connection for PTSD and lumbar, bilateral hip and right knee disabilities was granted, these matters are no longer before the Board for the purpose of appellate review.  

A September 2011 Supplemental Statement of the Case continued the denial of service connection for impaired vision.  However, no decision has been rendered on the claim of service connection for a left knee disorder.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

As noted, a decision on the matter of service connection for a left knee disorder was deferred in a June 2011 rating decision.  However, since there has been no subsequent adjudication of the matter, it must be addressed by the RO prior to the Board's consideration of this matter remaining on appeal.   

The Veterans Law Judge who held the August 2003 hearing is no longer employed at the Board.  By statute the Judge who conducted a hearing shall participate in making the final determination on the claim.  38 U.S.C.A. § 7107(c) (West 2002). 

In November 2011, the Veteran was notified that the Veterans Law Judge who conducted his hearing was no longer employed at the Board and offered the opportunity for a new hearing.  The Veteran informed the Board that same month that he wished to have a videoconference hearing. 

Since the Veteran is entitled to another hearing before a Veterans Law Judge who will participate in the final determination of his case, the case must be remanded to comply with his request for a hearing.  38 C.F.R. § 20.707 (2011).

Failure to afford the Veteran the requested hearing would constitute a denial of due process and result in any Board decision being vacated.  38 C.F.R. § 20.904(a) (2011).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all necessary steps to schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest time permitted.  The Veteran and his representative should be notified in writing of the date, time and location of the hearing. 

2.  After completing any indicated development, the RO should readjudicate the issue of service connection for a left knee disorder in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 

§§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


